Detailed Action

Status of Claims
The following claim(s) is/are pending in this office action: 1-4, 6-9, 11-19
The following claim(s) is/are amended: 1, 6, 9, 11, 18
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 5, 10, 20
Claim(s) 1-4, 6-9, 11-19 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The Double Patenting rejection to Claim(s) 1-20 is/are withdrawn based on applicant's amendment and the filing of a terminal disclaimer.


Response to Arguments
Applicant's arguments filed in the amendment filed 1/21/2022, have been fully considered but they are not persuasive. The reasons are set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1-4, 9, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerovac (US Pub. 2010/0011002) in view of Swildens (US Pub. 2009/0132648) and further in view of Malmskog (US Pub. 2003/0069957).
With respect to Claim 1, Gerovac teaches a method comprising: monitoring network traffic associated with content from a content provider; (paras. 15, 45, 56; content is uploaded to content delivery service by users. paras. 32, 50, 68, 71-74; system tracks usage of uploaded content including session counts and bandwidth consumption. Content monitor maintains a set of running statistics for piece of content. See also Swildens, para. 44-47; system logs requests and monitors things like latency.)
determining at least one metric associated with the network traffic; (paras. 32, 50, 68, 71-74; popularity, bandwidth, usage, number of sessions are tracked for content. See also Swildens, para. 44-47; system logs requests and monitors things like latency.)
when the at least one metric is greater than an associated threshold, remapping the content provider to a second set of content servers in the content distribution network; (Remapping the content provider rather than just the content will be taught later. paras. 71-76; when actual usage metrics cross a threshold the content is reprovisioned. See also Swildens, para. 42.)
(para. 91; system gradually reprovision and migrates content to new servers. See also Swildens, paras. 39-42; traffic director uses dynamic resource availability information to direct requests to different servers.)
automatically reducing the artificially high load over an amount of time. (An artificially high load will be taught later. para. 91; system gradually reprovision and migrates content to new servers. See also Swildens, paras. 39-42; traffic director uses dynamic resource availability information to direct requests to different servers. For the alternate ground of rejection, see also Brown, paras. 5-7, 22-24, 28; amount of requests redirected drops as cache is filled, which suggests reducing the artificially high load. Regardless of whether Brown is included, it would have been obvious to one of ordinary skill prior to the effective filing date to employ and then reduce the artificial high load so that the new server can cache and serve content.)
But Gerovac does not explicitly teach remapping the content provider.
Swildens, however, does teach remapping the content provider (paras. 39-40, 49; content from a content provider is mapped to servers. Swildens previously taught reprovisioning based on metrics, above.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of Gerovac with the remapping the content provider to allow for intelligent routing of requests based upon the dynamic state of the system. (Swildens, paras. 39-40, 42 49)
But modified Gerovac does not explicitly teach reporting an artificially high load.
wherein the gradually allowing content requests to be delivered comprises: reporting an artificially high load for the second set of content servers; (para. 19; system generates an artificial load.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the artificial load in order to order the traffic director to direct traffic away from the system.

With respect to Claim 2, modified Gerovac teaches the method of claim 1, and Gerovac also teaches wherein the at least one metric comprises: content popularity; central processing unit (CPU) overhead; latency; content size; or library size. (paras. 32, 50, 68, 71-74; popularity, bandwidth, usage, number of sessions are tracked for content. Para. 52-53; storage size of content and total storage of the system, which is library size. See also Swildens, paras. 44-47; latency. Para. 168; CPU and memory utilization.)

With respect to Claim 3, modified Gerovac teaches the method of claim 2, and Gerovac also teaches further comprising determining a composite metric based upon two or more metrics. (para. 60-64; modelling based on multiple attributes.)

(para. 60-64; modelling based on multiple attributes.)

With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Gerovac also teaches a system comprising: at least one processor; and memory encoding executable instructions that, when executed by the at least one processor, perform a method comprising: (para. 17; processor and machine readable medium storing instructions. Examiner takes official notice of a memory and it would have been obvious to one of ordinary skill prior to the instant invention to use memory to implement the computer instructions.)

With respect to Claim 14, modified Gerovac teaches the system of claim 9, and Gerovac also teaches wherein the associated threshold is determined based upon an anticipatory adjustment algorithm. (para. 78; usage changes over time. Fig. 8, Paras. 41, 69, 79, 87-88; system monitors usage, and when usage departs from a selected model schema, the system may generate a new schema based on projections of usage.)

With respect to Claim 15, modified Gerovac teaches the system of claim 14, and Gerovac also teaches wherein the remapping is based at least upon an anticipated increase in requests for (para. 78; usage changes over time. Fig. 8, Paras. 41, 69, 79, 87-88; system monitors usage, and when usage departs from a selected model schema, the system may generate a new schema based on projections of usage. Para. 69; system reprovisions due to new attributes that are more indicative of usage, such as a marketing campaign.) 

With respect to Claim 16, modified Gerovac teaches the system of claim 9, and Swildens also teaches wherein the determining at least one metric comprises calculating a CPU overhead for transactions. (para. 48, 168; system determines cpu usage. Para. 55; system logs information about data delivered due to requests. The combination renders obvious calculating a CPU overhead for transactions.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 17, modified Gerovac teaches the system of claim 9, and Swildens also teaches wherein determining at least one metric comprises determining how quickly content can be retrieved from storage. (para. 48, 55, 107, 132; system determines response time for a service and keeps statistics on delivery of data.)
The same motivation to combine as the parent claim applies here.

(para. 17; processor and machine readable medium storing instructions. Examiner takes official notice of a memory and it would have been obvious to one of ordinary skill prior to the instant invention to use memory to implement the computer instructions.)
providing content requests for a plurality of content to the first server cluster; (para. 37; client requests to upload or download content.)
wherein the at least one metric comprises at least one of content popularity, central processing unit (CPU) overhead, latency, content size, or a library size; (paras. 32, 50, 68, 71-74; popularity, bandwidth, usage, number of sessions are tracked for content. Para. 52-53; storage size of content and total storage of the system, which is library size. See also Swildens, paras. 44-47; latency. Para. 168; CPU and memory utilization.)
And Swildens also teaches a system comprising: a content delivery service comprising at least a first server cluster and a second server cluster, the content delivery service operable to provide content for a plurality of customers; (Fig. 1; different server sites 104, 109, 107, 103)
The same motivation to combine as Claim 1 applies here.


Claims 6-8, 11-13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerovac (US Pub. 2010/0011002) in view of Swildens (US Pub. 2009/0132648), in view of Malmskog (US Pub. 2003/0069957), and further in view of Brown (US Pub. 2006/0235991).
With respect to Claim 6, modified Gerovac teaches the method of claim 5, but does not explicitly teach a cache rate.
Brown, however, does teach wherein the amount of time is determined based upon a cache rate for the second set of content servers. (paras. 22-24, 28; percentage of requests not shed changes as server fills caches. Thus it would have been obvious to one of ordinary skill prior to the instant invention to base the shed factor on the cache rate to give the server time to fill their local cache and therefore reduce load on the server.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the time based on a cache rate in order to prevent overload of a server that has not established a cache yet. (Brown, paras. 5-7)

With respect to Claim 7, modified Gerovac teaches the method of claim 1, but does not explicitly teach a shed factor.
Brown, however, does teach wherein the gradually allowing the content requests to be delivered comprises employing a shed factor. (paras. 22-24, 28; system determines what percentage of requests will be filtered out versus let through to be serviced, which is a shed factor.)
(Brown, paras. 5-7)

With respect to Claim 8, modified Gerovac teaches the method of claim 7, and Brown also teaches wherein the shed factor is based at least upon a cache efficiency for the second set of content servers. (paras. 22-24, 28; percentage changes as server fills caches. Thus it would have been obvious to one of ordinary skill prior to the instant invention to base the shed factor on the cache efficiency to give the server time to fill their local cache and therefore reduce load on the server.)
The same motivation to combine as the parent claim applies here.

With respect to Claims 11-13, they are substantially similar to Claims 6-8, respectively, and are rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 19, modified Gerovac teaches the system of claim 18, and Gerovac also teaches wherein the second cluster caches the content from the customer over a period of time, (para. 91; system gradually reprovision and migrates content to new servers. See also Swildens, paras. 39-42; traffic director uses dynamic resource availability information to direct requests to different servers.)

Brown, however, does teach and wherein gradually allowing content requests to be delivered to the second server cluster is based upon an amount of the content from the customer cached at the second server cluster. (paras. 22-24, 28; percentage of requests not shed changes as server fills caches. Thus it would have been obvious to one of ordinary skill prior to the instant invention to base the shed factor on the cache rate to give the server time to fill their local cache and therefore reduce load on the server.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the time based on the amount cached in order to prevent overload of a server that has not established a cache yet. (Brown, paras. 5-7)


Alternate Grounds
Claims 1-4, 6-9, 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerovac (US Pub. 2010/0011002) in view of Swildens (US Pub. 2009/0132648), in view of Malmskog (US Pub. 2003/0069957), and further in view of Brown (US Pub. 2006/0235991).
With respect to Claim 1, Gerovac, Swildens and Malmskog teach as above, but under this ground of rejection Examiner also cites Brown, as cited above in the previous rejection.
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the automatic reduction in the artificially high load over an amount of time to prevent overload of a server that has not established a cache yet. (Brown, paras. 5-7)



Remarks
Applicant argues at Remarks, pg. 7 that the filing of a terminal disclaimer moots the Double Patenting rejection. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pgs. 8-9 that the subject matter of previous Claim 5, now incorporated by amendment in all independent claims, renders the claimset non-obvious. Specifically, Applicant argues that “[P]aragraph 19 of Malmskog discloses generating synthetic traffic and sending of HTTP requests to the server to measure performance under the synthetic load. As such, in Malmskog the server is actually served a significant number of requests. Conversely, as disclosed in paragraph 35 of the present application, ‘When a new server/cluster goes online, the new server/cluster will report an artificially high load to prevent sudden barrage of content requests.’ In other words, the second server does not actually have a high load, but reports that it has a high load, to prevent the type of requests being served in Malmskog.”
Applicant’s argument is unpersuasive for at least two reasons and Examiner maintains the rejection. First, Malmskog was cited for the fact that a system can generate a synthetic load, not that the system processes the synthetic load. Applicant appears to agree that Malmskog discloses generating the synthetic load, which is all that Malmskog was cited for.
Examiner had already previously cited Gerovac, para. 91, which discloses gradually reprovisions and migrates content to new servers to prevent over or under provisioning content. Examiner had also previously cited Swildens, paras. 39-42, which discloses a traffic director that dynamically determines resource availability to direct requests. Thus the previous combination Malmskog, para. 19 to show that the art understood that a device could generate an artificial load (what Malmskog calls a synthetic load). One of skill would have found it obvious to employ Malmskog’s synthetic load to trick Swilden’s traffic director to fulfill the Gerovac motivation of gradually reprovisioning and migrating. In an alternate ground of rejection, Examiner also cited Brown to provide further motivation – it would allow the device to establish a cache. (Brown, paras. 5-7, 22-24, 28)
Second, even if one construed the reference as Applicant does – by including the teaching that the device processes the synthetic load – it still would read on the claims. Applicant cites Spec, para. 35 which states “When a new server/cluster goes online, the new server/cluster will report an artificially high load to prevent sudden barrage of content requests.” Examiner is unsure of the point of this citation. First, it is not definitional nor is the function of “preventing a sudden barrage of content requests” claimed, so it has no bearing on the claim scope. (And if it was, Examiner doubts ‘preventing a sudden barrage…’ would be definite) so the argument is irrelevant as not being coextensive with the claim scope. Second, the fact that Applicant has a differing motivation than the prior art is irrelevant to an obviousness rejection, see MPEP 2144(IV). Third, even if it was included in the claim scope somehow, Examiner fails to see how including the processing of the artificial load does not prevent a sudden barrage of content requests.
The broadest reasonable interpretation of “artificially high load” in this context includes the embodiment of “inflating the value by including test loads that are not used for actually serving client requests.” After all, Applicant argues that Malmskog means just that – test loads rather than Malmskog, Abstract and paras. 5, 19) In other words, even if one posited the embodiment where the device generated and processed synthetic data, it would still cause “gradually allowing content requests to be delivered to the second set of servers, wherein the gradually allowing content requests to be delivered comprises: reporting an artificially high load for the second set of content servers; and automatically reducing the artificially high load over an amount of time” because generating, processing and reporting an artificial test load (along with the true client request load) has the effect of reporting an “artificially high” (i.e. inflated compared to only counting the client requests)  load. The server may actually be servicing only a handful of client requests but would report it is handling many more because of the synthetic load. Consequently, the server would be protected from “a sudden barrage of client requests” because the server would, in fact, be full – it would just be full with processing synthetic and client requests rather than just client requests. In short, after pointing out that the Malmskog server “is actually served a significant number of requests” and recognizing that the purpose is to “measure performance under synthetic load,” Applicant premises their argument on a construction of “artificially high load” that excludes a synthetic load (“In other words, the second server does not actually have a high load, but reports it has a high load”). (Remarks, pg. 9) The mechanism to escape an established broadest scope in the art is to further limit claim terms, not argue that Examiner should reconstrue the claim terms in light of nonlimiting unincorporated specification statements. 
The fact that Applicant generates an artificial load (and per Applicant’s argument does not process it, although the specification is silent on this point) because they want to “prevent a sudden barrage of content requests” is still obvious over a system that generates an artificial load because Remarks, pg. 9) – both artificial loads have the effect of reporting an artificially high load compared to what received content requests they are actually processing.
Examiner finds the argument unpersuasive and maintains the obviousness rejection. All claims remain rejected.


Conclusion









The present invention is examined under pre-AIA  first to invent provisions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449